IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 70839-2-1
                    Respondent,
                                                DIVISION ONE
      v.

                                                PUBLISHED OPINION
STEPHEN LEE VANNESS,

                    Appellant.                  FILED: March 2, 2015


       Leach, J. — Stephen Lee VanNess appeals his conviction for possession

of heroin and possession of methamphetamine with intent to deliver. He claims

that a postarrest search of a locked box police found in his backpack violated the
                                                                                S    coo
Fourth Amendment to the United States Constitution and article I, section 7 of tfie : •§

Washington State Constitution.     Because the State does not show that this

search meets any exception to the warrant requirements of these provisions, tfif     vz^l
                                                                                CO   .; C

search violated the state and federal constitutions.    The police based a later     or

request for a warrant to search the box solely on observations from this

unconstitutional search. Thus, the controlled substances the State found when

executing the warrant must be suppressed as fruits of the poisonous tree.

Therefore, we do not reach the issues VanNess raises in his statement of

additional grounds. We reverse and remand for proceedings consistent with this

opinion.
No. 70839-2-1 / 2




                                        FACTS


       On November 29, 2012, the Everett Police Department received a citizen

report about seeing Stephen Lee VanNess. The dispatcher informed responding

Officer Robert Edmonds that VanNess had warrants out for his arrest. Edmonds

obtained a physical description, made contact with VanNess, and arrested him.

When arrested, VanNess was wearing a backpack and carrying a bag. Edmonds

removed the backpack.          A second officer arrived.   Edmonds handcuffed

VanNess, walked him and his bags to the patrol car, and placed the backpack on

top of the car trunk. A third officer arrived.

       Edmonds asked VanNess for permission to search the backpack.

VanNess did not respond.        Everett Police Department had a policy requiring

officers to search backpacks for dangerous items, adopted after an officer had

failed to search a backpack and, after transporting it to the police station,

discovered a pipe bomb inside.          Following that policy, Edmonds searched

VanNess's backpack.         During the search, at least one officer stood near

VanNess next to the right rear passenger door of Edmonds's patrol car.

Edmonds found three knives attached to the exterior of the backpack and

another inside.     Edmonds then arrested VanNess for possessing these knives

because their blade length made them dangerous weapons under the Everett

Municipal Code.

                                           -2-
No. 70839-2-1 / 3




      In VanNess's backpack Edmonds also found a box measuring six inches

by four inches by two inches, locked with a three-number combination lock.

Edmonds asked VanNess if he could search the locked box. Again, VanNess did

not respond. When Edmonds asked if the box contained anything dangerous,

VanNess continued his silence. In an earlier case, Officer Edmonds executed a

warrant to search a vehicle and discovered a box of similar size that contained a

dangerous handgun. Edmonds used a flathead screwdriver to pry open the box

one-quarter to one-half inch. He looked inside and did not see any dangerous

item but saw evidence of controlled substances. In his later affidavit of probable

cause, he stated that he saw a scale and small plastic "baggies" and smelled

vinegar, which he associated with heroin. Edmonds stopped his search, returned

the box to the backpack, and sealed the backpack. He delivered it to the Everett

Police Department's property room.

       Edmonds applied for and received a warrant to search the box. When he

searched the box, he found suspected methamphetamine and heroin, a digital

scale, a glass pipe, and several plastic baggies. The State charged VanNess

with possession of heroin with         intent to deliver and possession of

methamphetamine with intent to deliver.

       The trial court denied VanNess's motion to suppress evidence of the box

contents, concluding that Edmonds lawfully searched the backpack and the

                                       -3-
No. 70839-2-1/4




locked box incident to VanNess's arrest. The court noted its concern for officer

safety and reasoned that because officers found knives outside and in the

backpack, the box could have also contained dangerous materials. The court

ruled that officers conducted a proper inventory search of VanNess's backpack

but ruled that the inventory search exception did not justify a warrantless search

of the locked box. It then found that the items discovered in the box during the

search incident to arrest established probable cause to obtain a warrant.

         At trial, the court admitted the evidence the police found in the locked box.

A jury found VanNess guilty of possession of heroin and guilty of possession of

methamphetamine with intent to deliver. VanNess appeals.

                              STANDARD OF REVIEW


         A Washington court must presume that a warrantless search violates both

the Fourth Amendment to the United States Constitution and article I, section 7 of

the Washington State Constitution.1 The State carries the heavy burden to prove

that a narrowly drawn exception to the warrant requirement applies to make the

search lawful.2    We review de novo a trial court's conclusions of law about a

suppression request.3

         1 State v. Kirwin. 165 Wash. 2d 818, 824, 203 P.3d 1044 (2009).
         2 Kirwin, 165 Wash. 2d at 824.
       3 State v. Hinton. 179 Wash. 2d 862, 867, 319 P.3d 9 (2014) (citing State v.
Schultz, 170 Wash. 2d 746, 753, 248 P.3d 484 (2011)); State v. Brock, 182 Wn.
App. 680, 685, 330 P.3d 236 (2014), review granted, No. 90751-0 (Wash. Jan. 7,
2015).
                                           -4-
No. 70839-2-1 / 5




      This court also     reviews de    novo   a   trial   court's assessment of a

magistrate's probable cause determination when issuing a search warrant.4

When an investigating officer properly applies for a warrant and a magistrate

determines probable cause exists, on appeal we resolve all doubts in favor of a

warrant's validity.5 But "[w]hen an unconstitutional search or seizure occurs, all

subsequently uncovered evidence becomes fruit of the poisonous tree.6             If

unconstitutionally obtained information provides the only basis for a warrant, the

court must suppress evidence seized under the warrant.7

                                    ANALYSIS


      VanNess contends that Edmonds's warrantless search of the locked box

violated both the Fourth Amendment and article I, section 7. The State asserts

that the search incident to arrest and inventory exceptions to the constitutional

warrant requirements validate this search. We agree with VanNess.

       The Fourth Amendment protects people from unreasonable searches and

seizures.8 Article I, section 7 of the Washington Constitution further narrows the

State's authority to search.9 It ensures that "[n]o person shall be disturbed in his

       4 State v. Neth, 165 Wash. 2d 177, 182, 196 P.3d 658 (2008).
       5 State v. Lyons, 174 Wash. 2d 354, 360, 275 P.3d 314 (2012); State v.
Fisher, 96 Wash. 2d 962, 964, 639 P.2d 743 (1982).
       6 State v. Ladson. 138 Wash. 2d 343, 359, 979 P.2d 833 (1999).
       7 State v. Young. 123 Wash. 2d 173, 196, 867 P.2d 593 (1994).
       8 U.S. Const, amend. IV.
     9 State v. Valdez, 167 Wash. 2d 761, 772, 224 P.3d 751 (2009) (citing York v.
Wahkiakum Sch. Dist. No. 200, 163 Wash. 2d 297, 305-06, 178 P.3d 995 (2008)).
                                        -5-
No. 70839-2-1 / 6




private affairs, or his home invaded, without authority of law."10 Because our

state constitution provides greater protection of individual privacy, when

presented with arguments under the state and federal constitutions, Washington

courts first examine the state argument.11 We determine if the challenged state

act involved a disturbance of private affairs and then ask whether the law justifies

the intrusion.12

       A warrantless search is per se unreasonable, unless the State can prove a

"carefully drawn and jealously guarded exception[ ]" applies.13 These exceptions

include a search incident to arrest14 and an inventory search.15 If an exception

does not apply, a warrantless search is illegal and the exclusionary rule prevents

the State from presenting the illegally seized evidence.16

       We first consider if the search incident to arrest exception validates

Edmonds's warrantless search of the locked box. VanNess does not challenge




       10 Wash. Const, art. I, §7.
       11 State v. MacDicken, 179 Wash. 2d 936, 940, 319 P.3d 31 (2014).
       12 York, 163Wn.2dat306.
       13 State v. Bvrd, 178 Wash. 2d 611, 616, 310 P.3d 793 (2013) (quoting State
v. Bravo Ortega, 177Wn.2d 116, 122, 297 P.3d 57 (2013)).
       14 United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d
427 (1973); Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685
(1969); Arizona v. Gant. 556 U.S. 332, 129 S. Ct. 1710, 173 L. Ed. 2d 485
(2009); Bvrd, 178 Wash. 2d at 617.
       15 State v. Tyler, 177 Wash. 2d 690, 302 P.3d 165 (2013); South Dakota v.
Qpperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976).
       16 State v. Eseriose, 171 Wash. 2d 907, 913, 259 P.3d 172 (2011).
                                        -6-
No. 70839-2-1 / 7




the lawfulness of his arrest. Citing State v. Bvrd,17 the State contends that this

lawful arrest provided it with the authority to search both the backpack and the

locked box without any further justification because a valid custodial arrest

justifies the search of all objects found on the arrested person. While Bvrd

provides some support for the State's position, that case did not involve a locked

container.   Additionally, the Supreme Court's subsequent decision in Riley v.

California18 significantly narrowed the primary authority cited in Bvrd for the

scope of a warrantless search incident to arrest.

       In Bvrd, decided in 2013, the Washington Supreme Court considered the

validity of a warrantless search of Byrd's purse, seized from her lap and set on

the ground by the police when arresting Byrd.19 Following the categorical rule

announced in United States v. Robinson,20 the court held that the lawful arrest of

Byrd justified the search of her person and all objects on or closely associated

with her person at the time of her arrest, including her purse.21       The court

expressly rejected any need to further justify this search by concerns for officer

safety or evidence preservation concerns.22



       17 178 Wash. 2d 611,310 P.3d 793 (2013).
       is     U.S.     , 134 S. Ct. 2473, 2484, 189 L Ed. 2d 430 (2014).
       19 Bvrd, 178 Wash. 2d at 617-25; Robinson, 414 U.S. at 235.
       20 414 U.S. 218, 235, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973).
       21 Byrd, 178 Wash. 2d at 625.
       22 Bvrd. 178Wn.2dat625.
                                        -7-
No. 70839-2-1 / 8




       In Riley, decided in 2014, the Supreme Court narrowed the search

incident to arrest exception, holding that police generally may not search the

digital information on a cell phone seized from a person at the time of arrest.23
The Court noted the long and checkered history of this exception.24 It began its

analysis by stating the following guiding principle:

              Absent more precise guidance from the founding era, we
       generally determine whether to exempt a given type of search from
       the warrant requirement "by assessing, on the one hand, the
       degree to which it intrudes upon an individual's privacy and, on the
       other, the degree to which it is needed for the promotion of
       legitimate governmental interests."1251
       It then looked at its earlier application of the underlying reasons for a

warrantless search incident to arrest by reviewing three related precedents that

set forth the rules for this search. The Court described the first, Chimel v.

California.26 as laying the groundwork for most existing search incident to arrest

doctrine.27    It noted that Chimel provided this rule for assessing the

reasonableness of a search incident to arrest:

       "When an arrest is made, it is reasonable for the arresting officer to
       search the person arrested in order to remove any weapons that
       the latter might seek to use in order to resist arrest or effect his
       escape. Otherwise, the officer's safety might well be endangered,

       23 Riley, 134 S. Ct. at 2484-85.
       24 Riley, 134 S. Ct. at 2482-83.
       25 Riley, 134 S. Ct. at 2484 (quoting Wyoming v. Houghton. 526 U.S. 295,
300, 119 S. Ct. 1297, 143 L Ed .2d 408 (1999)).
      26 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969).
       27 Riley, 134 S. Ct. at 2483.
                                          -8-
No. 70839-2-1 / 9



       and the arrest itself frustrated. In addition, it is entirely reasonable
       for the arresting officer to search for and seize any evidence on the
       arrestee's person in order to prevent its concealment or
       destruction. .. . There is ample justification, therefore, for a search
       of the arrestee's person and the area 'within his immediate
       control'—construing that phrase to mean the area from within which
       he might gain possession of a weapon or destructible evidence."[28]
       The Court next summarized Robinson, which it said applied the Chimel

analysis to a search of an arrestee's person and adopted the rule that a search of
the person incident to a custodial arrest based upon probable cause requires no

additional justification.29   It noted that the underlying basis for this search
remained the need to disarm and to discover evidence but untethered the

reasonableness of this search from the specific facts of each case.30

       Finally, the Court summarized Arizona v. Gant,31 which it said recognized
that "the Chimel concerns for officer safety and evidence preservation underlie

the search incident to arrest exception" in the context of analyzing a search of an

arrestee's vehicle.32

       The Riley Court acknowledged that a mechanical application of

Robinson's categorical rule might support the warrantless searches at issue but

rejected this approach.33 It distinguished the search of cell phone data from that

       28 Riley, 134 S. Ct. at 2483 (alteration in original) (quoting Chimel. 395
U.S. at 762-63).
       29 Riley, 134 S. Ct. at 2483.
        30 Riley, 134 S. Ct. at 2483.
        31 556 U.S. 332, 129 S. Ct. 1710, 173 L Ed. 2d 485 (2009).
        32 Riley, 134 S. Ct. at 2484.
        33 Riley. 134 S. Ct. at 2484.
                                          -9-
No. 70839-2-1/10




of physical objects found on a person, such as the cigarette pack in Robinson,

and declined to extend Robinson. It concluded that "[a] search of the information

on a cell phone bears little resemblance to the type of brief physical search

considered in Robinson."34       The Riley Court observed, "A conclusion that

inspecting the contents of an arrestee's pockets works no substantial additional

intrusion on privacy beyond the arrest itself may make sense as applied to

physical items, but any extension of that reasoning to digital data has to rest on

its own bottom."35

      The Riley Court did not apply the '"case-by-case adjudication'" that

Robinson rejected.36 Instead, it considered if application of the search incident to

arrest doctrine to cell phone digital content searches would "'untether the rule

from the justifications underlying the Chimel exception.'"37 It did so by examining

the Chimel concerns of harm to officers and destruction of evidence and did not

find them to be prevalent in the cell phone context.38

       The Riley Court then examined an arrestee's privacy interests in cell

phone content.       It recognized both a quantitative and qualitative difference

between cell phones and other physical objects that might be found on an


       34 Rilev. 134 S. Ct. at 2485.
       35 Rilev. 134 S. Ct. at 2489.
       36 Rilev. 134 S. Ct. at 2485.
       37 Rilev, 134 S. Ct. at 2485 (quoting Gant. 556 U.S. at 343).
       38 Riley, 134 S. Ct. at 2485-87.
                                          -10-
No. 70839-2-1 /11




arrestee's person.39 While Rilev distinguishes cell phone data from physical

objects associated with one's person, it also suggests that Robinson does not

permit an unlimited search of items on an arrestee's person when an arrestee

has a significant privacy interest in the item to be searched.40 Physical items

such as wallets and purses do not hold a significant privacy interest.41 But "when

'privacy-related concerns are weighty enough' a 'search may require a warrant,

notwithstanding the diminished expectations of privacy ofthe arrestee.'"42

      After Rilev, a lawful arrest no longer provides categorical justification to

search, without a warrant, all items found on an arrested person at the time of

arrest. Instead, if the item to be searched falls within a category that implicates

an arrestee's significant privacy interests, the court must balance the government

interests against those individual privacy interests.     Only when government

interests in officer safety and evidence preservation exceed an arrestee's privacy

interest in the category of item to be searched may it be searched incident to

arrest without a warrant.43




       39 Rilev. 134 S. Ct. at 2489.
       40 See RHey, 134 S. Ct. at 2484.
       41 Rilev. 134 S. Ct. at 2488.
       42 Rilev, 134 S. Ct. at 2488 (quoting Maryland v. King         U.S.    , 133
S. Ct. 1958, 1979, 186 L. Ed. 2d 1 (2013)).
       43 Rilev, 134 S. Ct. at 2484.
                                          -11-
No. 70839-2-1/12




       The Washington Supreme Court has stated that this balancing of interests

is not appropriate under article I, section 7.44 However, in the context of a locked

container, it has twice "considered the underlying rationale of the search incident

to arrest exception—the danger that an individual may secure a weapon or

conceal or destroy evidence of the crime of arrest."45 In each case, "[t]he court

held that locked containers did not raise either concern because '[t]he individual

would have to spend time unlocking the container, during which time the officers

have an opportunity to prevent the individual's access to the contents of the

container.'"46

       While State v. Stroud47 and State v. Valdez48 each involved a locked

container found in an automobile, the court's consideration of the Chimel

concerns applies just as well to the facts of our case:

       Where a container is locked and officers have the opportunity to
       prevent the individual's access to the contents of that container so
       that officer safety or the preservation of evidence of the crime of
       arrest is not at risk, there is no justification under the search
       incident to arrest exception to permit a warrantless search of the
       locked container.[49]



       44 Valdez, 167 Wash. 2d at 775-76.
       45 Valdez, 167 Wash. 2d at 776.
      46 Valdez, 167 Wash. 2d at 776 (quoting State v. Stroud. 106 Wash. 2d 144,
152, 720 P.2d 436 (1986), overruled on other grounds by Valdez, 167 Wash. 2d at
776-77).
      47 106 Wash. 2d 144, 720 P.2d 436 (1986).
      48 167 Wash. 2d 761, 224 P.3d 751 (2009).
       49 Valdez, 167 Wash. 2d at 776-77.
                                        -12-
No. 70839-2-1/13




      The State argues that Bvrd and State v. MacDicken50 preclude an analogy

to vehicle searches because search of a vehicle "encompasses a separate and

analytically distinct concept permitting search of the area within the immediate

control of the arrestee."    However, Riley's rejection of the categorical rule

announced in Robinson and its reliance upon an analysis of the Chimel concerns

preclude the State's reliance upon the analytical differences between searches of

vehicles and of objects found on the arrestee's person. We must consider, and

the State does not address, the Washington Supreme Court's determination that

the justification for a search incident to arrest does not apply to locked containers

separated from the arrestee's person.

       At the time of VanNess's arrest, the arresting officers removed his

backpack, which contained the locked box. Officer Edmonds then handcuffed

VanNess and walked him and the backpack to the patrol car. Officer Edmonds

put the backpack on the trunk of his patrol car while VanNess stood next to the

right passenger side of the car with another officer present. VanNess no longer

had access to the contents of his backpack. In addition, a combination lock

separated VanNess from the locked box's contents.

       While Officer Edmonds found knives on and inside the backpack, in his

affidavit of probable cause he did not rely on their presence near the locked box


       50 179 Wash. 2d 936, 319 P.3d 31 (2014).
                                        -13-
No. 70839-2-1 /14




to justify his opening of the box. Officer Edmonds did not raise a concern for his

own immediate safety as a reason to search the box. Instead, he referenced his

previous experience opening a similar box when executing a warrant and finding

a loaded handgun. The State does not explain why Officer Edmonds waited for a

warrant then but could not have waited for a warrant here.


         Since Officer Edmonds arrested VanNess on outstanding warrants, the

State cannot show that Officer Edmonds reasonably believed evidence relevant

to the crime of arrest would be found in the locked box.51

         We next consider the State's assertion that the inventory search exception

to the warrant requirement justified the search of the locked box.52 Officers may

conduct a warrantless inventory search without violating section I, article 7 or the

Fourth Amendment.53 Unlike a probable cause search and search incident to

arrest, officers conducting an inventory search perform an administrative or

caretaking function.54



         51 Valdez, 167 Wash. 2d at 778.
       52 VanNess assigns error to the court's conclusion that the inventory
search exception justified the search of his backpack. VanNess does not support
this contention with citation to authority or reference to the record, required for
this court's proper review of the issue. Cowiche Canyon Conservancy v. Boslev,
118 Wash. 2d 801, 809, 828 P.2d 549 (1992). Further, VanNess admits the
constitutionality of the search of his backpack as incident to arrest, resolving the
issue.
       53 Tyler. 177 Wash. 2d at 701: Colorado v. Bertine, 479 U.S. 367, 371, 107 S.
Ct. 738, 93 L. Ed. 2d 739 (1987).
         54 State v. Smith, 76 Wash. App. 9, 13, 882 P.2d 190 (1994).
                                        -14-
No. 70839-2-1/15




      Officers may conduct a warrantless inventory search (1) to protect the

arrestee's property, (2) to protect the government from false claims of theft, and
(3) to protect police officers and the public from potential danger.55 Courts
generally uphold inventory searches conducted according to standardized
procedures which do not afford police officers excessive discretion and when
they serve a purpose other than discovery of evidence.56
       But an officer's compliance with an established police procedure does not

constitutionalize an illegal search.57    Also, Washington courts have applied

stricter rules to an inventory search of a locked container. For example, absent a

showing of manifest necessity, article I, section 7 prohibits an inventory search of

a locked vehicle trunk.58

       The State claims that the inventory search exception applies to Officer

Edmonds's search of VanNess's locked box because he searched it to protect

officer safety when transporting goods to the police station. VanNess responds
that the State could not prove the manifest necessity needed to justify the search

of a locked container.




      55 Tyler. 177 Wash. 2d at 701; South Dakota v. Qpperman, 428 U.S. 364,
369, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976).
       56 Smith, 76 Wash. App. at 13-14 (citing Bertine, 479 U.S. at 375-76).
       57 State v. White, 135 Wash. 2d 761, 771, 958 P.2d 982 (1998).
       58 White, 135Wn.2dat771.
                                         -15-
No. 70839-2-1/16




       At the CrR 3.6 suppression hearing, Officer Edmonds did not identify any

evidence that the locked box contained any dangerous item or otherwise

presented a safety issue. His use of a screwdriver to pry the box open in the

immediate presence of others undermined the State's effort at the hearing to

suggest that he opened the box to check for a possible bomb or hair-trigger

firearm. In State v. Houser,59 the court rejected a claim that the possibility of theft

from the locked trunk of an impounded vehicle established the manifest necessity

needed to justify an inventory search of the trunk. Similarly, we reject the State's

claim, without any supporting evidence, that the possibility of a bomb or

dangerous firearm in the locked box established manifest necessity to search the

box. "Absent exigent circumstances, a legitimate inventory search only calls for

noting such an item as a sealed unit."60

       The State next argues that it does not need to show manifest necessity to

search the locked box.     It reasons that unlike the contents of a locked vehicle

trunk, an arrestee has "a diminished expectation of privacy in the clothing and

personal possessions closely associated with an arrested person." To support

this argument, the State cites State v. Smith,61 where a police officer went

through each item of the arrestee's purse according to an inventory search


       59 95 Wash. 2d 143, 155-56, 622 P.2d 1218 (1980).
       60 Houser, 95 Wash. 2d at 158.
       61 76 Wash. App. 9, 11, 15, 882 P.2d 190(1994).
                                         -16-
No. 70839-2-1/17




policy.     But Smith does not support the State's position. Though the court

concluded that the inventory search of Smith's purse was valid, it did not make

any distinction between a search of a vehicle trunk and items found on the

arrestee's person. Instead, it found that the challenged search did not exceed

the limits of an inventory search stated in Houser. a case that adopted the

manifest necessity standard.62

          Also, the State's position conflicts with our decision in State v. Dugas.63
There, this court applied Houser to an inventory search of a closed container

found in an arrestee's jacket and concluded that the search was unreasonable.64
The State offers no persuasive distinction between this case and Dugas.

          We conclude that neither the search incident to arrest nor the inventory

search exception applies to the officer's initial search of VanNess's locked box.

Therefore, the officer unconstitutionally searched the locked box.

          VanNess claims that Officer Edmonds obtained a search warrant based

on probable cause supported solely by this unconstitutional search of the locked
box. Therefore the court must suppress the resulting evidence as fruit of the

poisonous tree. We agree.




          62 Smith, 76 Wash. App. at 16.
          63 109 Wn. App 592, 36 P.3d 577 (2001).
          64 Dugas, 109 Wash. App. at 597.
                                           -17-
No. 70839-2-1/18




      A search warrant may be issued only upon a magistrate's determination of

probable cause.65 "Probable cause exists if the affidavit in support of the warrant

sets forth facts and circumstances sufficient to establish a reasonable inference

that the defendant is probably involved in criminal activity and that evidence of

the crime can be found at the place to be searched."66

       Edmonds requested a search warrant based on the baggies and digital

scale he saw in the locked box and the heroin-like odor of vinegar coming from it.

But because Edmonds obtained this evidence as a result of an illegal,

warrantless search, it cannot provide the basis for a warrant.

       If an affidavit contains facts sufficient to establish probable cause

independent of illegally obtained information also in the affidavit, a court will not

invalidate the warrant.67 Here, the record does not reveal, nor does the State

assert, that Edmonds provided additional facts that would otherwise establish

probable cause.      Under the exclusionary rule, the trial court should have

excluded the controlled substances and additional paraphernalia Edmonds found

in the locked box.

       Because of our resolution of the search and seizure issue in VanNess's

favor, we need not consider VanNess's statement of additional grounds.


       65 Neth, 165Wn.2dat182.
       66 State v. Thein. 138 Wash. 2d 133, 140, 977 P.2d 582 (1999).
       67 State v. Maxwell, 114 Wash. 2d 761, 769, 791 P.2d 223 (1990).
                                        -18-
No. 70839-2-1/19




                                 CONCLUSION


      Because the State does not show that the search of VanNess's locked

box satisfied any exception to the constitutional warrant requirements, we hold

that Edmonds unconstitutionally searched VanNess's locked box. We also hold

that the trial court should have suppressed the evidence obtained from this

search and the evidence obtained under the subsequent warrant. We reverse

and remand for further proceedings consistent with this opinion.




WE CONCUR:




         i_j Wl&f,




                                       -19-